Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-19-2007

Dimeo v. Max
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3171




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Dimeo v. Max" (2007). 2007 Decisions. Paper 420.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/420


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                         No. 06-3171


                                  ANTHONY DIMEO III,
                                      Appellant

                                              v.

                                      TUCKER MAX,
                                        Appellee




                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                  (D.C. No. 06-cv-01544)
                        District Judge: Honorable Stewart Dalzell


                        Submitted Under Third Circuit LAR 34.1(a)
                                     April 20, 2007

   Before: MCKEE and AMBRO, Circuit Judges, and MICHEL,* Chief Circuit Judge.

                            (Opinion Filed: September 19, 2007)


                                OPINION OF THE COURT




   *
     Hon. Paul R. Michel, Chief Judge of the United States Court of Appeals for the Federal
Circuit, sitting by designation.
MICHEL, Chief Circuit Judge

          Anthony DiMeo III appeals (1) the dismissal of his complaint against Tucker Max

for allegedly defamatory comments on Max’s website and (2) the denial of his motion to

amend the complaint. DiMeo v. Max, 433 F. Supp. 2d 523 (E.D. Pa. 2006). Because the

District Court properly concluded that 47 U.S.C. § 230 barred DiMeo’s claim for

defamation and did not abuse its discretion in denying DiMeo’s motion to amend, we will

affirm.

                                                I.

          Because the parties are familiar with the factual and procedural history of this case,

we only set forth those facts necessary for our discussion. Max is the owner of a website

(www.tuckermax.com) that allows users to write comments on various topics on message

boards. DiMeo sued Max for defamation for publishing on the website allegedly

disparaging statements about DiMeo stemming from a New Year’s Eve party in 2005 that

had gone awry (Count I), violation of the Communications Act of 1943 (47 U.S.C. §

223(a)(1)(C)), i.e., a criminal statute (Count II), and punitive damages (Count III).

          On April 19, 2006, Max filed a motion to dismiss the complaint under Rule

12(b)(6) of the Federal Rules of Civil Procedure, which DiMeo opposed. At the end of

his opposition brief, DiMeo added a one-sentence request for leave to file an amended

complaint “to eliminate Count II as stated, without prejudice to incorporate same into

Plaintiff’s claim of Defamation, as well as Plaintiff’s prospective new claims for


                                                2
Intention [sic] Infliction of Emotional Distress and Defendant’s Civil Rico violation.”

Joint App. 188. The District Court granted DiMeo leave to file an additional brief by

noon on May 14, 2006, but a few minutes before noon on the due date, DiMeo rested on

the briefs already submitted. Thus, DiMeo did not file a memorandum of law in support

of his motion to amend or submit a proposed amended complaint. On May 26, 2006, the

District Court dismissed the complaint with prejudice and denied DiMeo’s motion for

leave to amend the complaint. DiMeo, 433 F. Supp. 2d at 533. On appeal, DiMeo

challenges only the trial court’s dismissal of the defamation claim (Count I) and its

refusal to grant leave to amend.

                                              II.

       We exercise plenary review over the District Court’s order granting a Rule

12(b)(6) motion to dismiss. Weston v. Pennsylvania, 251 F.3d 420, 425 (3d Cir. 2001);

see also F ED. R. C IV. P. 12(b)(6). Accepting the allegations of the complaint as true and

drawing all reasonable factual inferences in favor of the plaintiff, “[w]e will affirm a

dismissal only if it appears certain that a plaintiff will be unable to support his claim.”

Weston, 251 F.3d at 425. We agree with the District Court that DiMeo’s defamation

claim is barred by 47 U.S.C. § 230. Section 230 provides, in relevant part, that “[n]o

provider or user of an interactive computer service shall be treated as the publisher or

speaker of any information provided by another information content provider.” 47 U.S.C.

§ 230(c)(1) (emphases added). “No cause of action may be brought and no liability may


                                               3
be imposed under any State or local law that is inconsistent with this section.” 47 U.S.C.

§ 230(e)(3); see also Green v. America Online, 318 F.3d 465, 471 (3d Cir. 2003) (stating

that § 230 “‘precludes courts from entertaining claims that would place a computer

service provider in a publisher’s role,’ and therefore bars ‘lawsuits seeking to hold a

service provider liable for its exercise of a publisher’s traditional editorial functions–such

as deciding whether to publish, withdraw, postpone, or alter content.’” (quoting Zeran v.

America Online, Inc., 129 F.3d 327, 330 (4th Cir. 1997)).

       Max’s website is an interactive computer service because it enables computer

access by multiple users to a computer server. See 47 U.S.C. § 230(f)(2) (defining

“interactive computer service” as “any information service, system, or access software

provider that provides or enables computer access by multiple users to a computer server,

including specifically a service or system that provides access to the Internet and such

systems operated or services offered by libraries or educational institutions”). DiMeo’s

complaint alleges that Max is a publisher of the comments on the website. However,

DiMeo does not allege that Max authored the comments on the website or that he is an

information content provider. See 47 U.S.C. § 230 (f)(3) (defining “information content

provider” as “any person or entity that is responsible, in whole or in part, for the creation

or development of information provided through the Internet or any other interactive

computer service”). As such, the website posts alleged in the complaint must constitute

information furnished by third party information content providers. Therefore, the


                                              4
requirements of § 230 immunity are satisfied. In Green, we affirmed the dismissal of a

complaint against America Online based on § 230 immunity from tort liability stemming

from messages posted in chat rooms by unnamed defendants impersonating the plaintiff.

318 F.3d at 469-70. Similarly, we will affirm the dismissal of the complaint against Max

based on § 230 immunity from tort liability resulting from messages by third party

message posters.

       Although DiMeo argues on appeal that Max is in fact an information content

provider because he solicited and encouraged members of his message board community

to engage in defamatory conduct or was otherwise partially responsible for the conduct,

the complaint is devoid of any such allegations. DiMeo also contends that by referencing

websites not found in the complaint, the District Court impermissibly converted the

motion to dismiss into a motion for summary adjudication without notice, Rose v. Bartle,

871 F.2d 331, 342 (3d Cir. 1989). We disagree. In determining that dismissal was

proper, the District Court relied solely on § 230 as applied to the allegations in DiMeo’s

complaint. We see no error in the District Court’s ruling.

                                          III.

       We review the District Court’s denial of a request for leave to amend a complaint

for abuse of discretion. Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000). We discern

none here. DiMeo requested leave to file a brief but at the eleventh hour decided not to

file one. Instead, DiMeo rested on his one-sentence motion to amend, which sought to


                                             5
reassert the same defamation claim as in Count I and new claims for intentional infliction

of emotional distress and a RICO violation. The District Court concluded that, if added,

the defamation and intentional infliction of emotional distress claims would be futile in

view of § 230, see 47 U.S.C.           §§ 230(c)(1), (e)(3), and that the RICO claim

would be futile in view of DiMeo’s failure to plead that Max committed any of the

predicate crimes enumerated in 18 U.S.C. § 1961. We agree with the District Court’s

reasoning and conclusion with respect to the denial of the motion for leave to amend.

Certainly, the denial was not an abuse of discretion.

       For the reasons set forth above, we will affirm the District Court’s dismissal of the

complaint, which was not tainted by the denial of the motion to amend.




                                             6